 


109 HR 5604 IH: Screening Applied Fairly and Equitably to Truckers Act of 2006 or the SAFE Truckers Act of 2006
U.S. House of Representatives
2006-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5604 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2006 
Mr. Daniel E. Lungren of California (for himself, Ms. Loretta Sanchez of California, Mr. Shays, Mr. Thompson of Mississippi, Mr. Simmons, Ms. Harman, Mr. Pearce, Ms. Harris, and Mr. McCaul of Texas) introduced the following bill; which was referred to the Committee on Homeland Security 
 
A BILL 
To require motor vehicle operators transporting security sensitive material in commerce to obtain a permit from the Secretary of Homeland Security, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Screening Applied Fairly and Equitably to Truckers Act of 2006 or the SAFE Truckers Act of 2006. 
ISurface transportation security 
101.Surface transportation security 
(a)In generalThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the following: 
 
XVIIISurface transportation security 
1801.Designation of security sensitive material 
(a)DesignationThe Secretary shall designate a material, or a group or class of material, in a particular amount and form as security sensitive when the Secretary determines that transporting the material by motor vehicle in commerce poses a significant risk to homeland security due to the potential use of the material in an act of terrorism. 
(b)ConsultationIn carrying out subsection (a), the Secretary shall consult with— 
(1)the Secretary of Health and Human Services, on the inclusion of chemical or biological materials or agents; and 
(2)the Secretary of Transportation, as appropriate. 
(c)Notice and commentThe Secretary shall make the designations under subsection (a) by regulation after providing notice and an opportunity for public comment. 
1802.Security sensitive material permit 
(a)In generalBeginning not later than one year after the date of enactment of this title, the Secretary shall prohibit an individual from operating a motor vehicle in commerce while transporting a security sensitive material unless the individual holds a security sensitive material permit issued by the Secretary. 
(b)Issuance of permitsThe Secretary may issue a security sensitive material permit to an individual if— 
(1)the individual holds a license to operate a motor vehicle transporting hazardous material in commerce in accordance with the requirements of section 5103a of title 49, United States Code; and 
(2)after conducting a background check under subsection (c), the Secretary determines that the individual does not pose a terrorist security risk warranting denial of the permit.  
(c)Background records check 
(1)In generalBefore issuing a security sensitive material permit to an individual, the Secretary, in consultation with the Attorney General, shall conduct a fingerprint-based background records check of relevant criminal history databases regarding the individual. 
(2)Written consentA background records check regarding an individual may be conducted under this subsection only with the prior written consent of the individual. 
(3)Notification 
(A)In generalAfter conducting a background records check regarding an individual under this section, the Secretary shall— 
(i)notify the individual of the completion and results of the background records check; and 
(ii)issue a security sensitive material permit to the individual or deny issuance of the permit. 
(B)Limitations on disclosureInformation gathered under this section shall not otherwise be disclosed. 
(d)Expiration of permitsA security sensitive material permit issued to an individual shall expire at the end of the 5-year period beginning on the date of issuance of the permit or at the end of a shorter period established by the Secretary by regulation. The Secretary may reissue a security sensitive material permit to an individual before the date of the permit’s expiration after conducting a new background records check regarding the individual under subsection (c). 
(e)Waiver processThe Secretary shall prescribe regulations that establish a waiver process for issuing a security sensitive material permit to an individual found to be otherwise ineligible for such a permit under subsection (c). In deciding to issue a permit to such an individual, the Secretary shall give consideration to the circumstances of any disqualifying act or offense, restitution made by the individual, Federal and State mitigation remedies, and other factors from which it may be concluded that the individual does not pose a terrorism risk warranting denial of the permit. 
(f)Denial of waiver review 
(1)In generalThe Secretary shall establish a review process before an administrative law judge for individuals denied a waiver under subsection (e). 
(2)Scope of reviewIn conducting a review under the process established pursuant to paragraph (1), the administrative law judge shall be governed by the standards of section 706 of title 5, United States Code. The substantial evidence standard in section 706(2)(E) of such title shall apply whether or not there has been an agency hearing. The judge shall review all facts on the record of the agency. 
(3)Classified evidenceThe Secretary, in consultation with the National Intelligence Director, shall issue regulations to establish procedures by which the Secretary, as part of a review conducted under this subsection, may provide to the individual adversely affected by the determination an unclassified summary of classified evidence upon which the denial of a waiver by the Secretary was based. 
(4)Review of classified evidence by administrative law judge 
(A)ReviewAs part of a review conducted under this subsection, if the decision of the Secretary was based on classified information (as defined in section 1(a) of the Classified Information Procedures Act (18 U.S.C. App.)), such information may be submitted by the Secretary to the reviewing administrative law judge, pursuant to appropriate security procedures, and shall be reviewed by the administrative law judge ex parte and in camera. 
(B)Security clearancesPursuant to existing procedures and requirements, the Secretary, in coordination (as necessary) with the heads of other affected departments or agencies, shall ensure that administrative law judges reviewing negative waiver decisions of the Secretary under this subsection possess security clearances appropriate for such review. 
(C)Unclassified summaries of classified evidenceAs part of a review conducted under this subsection and upon the request of the individual adversely affected by the decision of the Secretary not to grant a waiver, the Secretary shall provide to the individual and reviewing administrative law judge, consistent with the procedures established under paragraph (1), an unclassified summary of any classified information upon which the decision of the Secretary was based. 
(5)New evidenceThe Secretary shall establish a process under which an individual may submit a new request for a waiver, notwithstanding confirmation by the administrative law judge of the Secretary’s initial denial of the waiver, if the request is supported by substantial evidence that was not available to the Secretary at the time the initial waiver request was denied. 
(g)Appeals processThe Secretary shall establish an appeals process under this section for individuals found to be ineligible for a security sensitive permit that includes notice and an opportunity for a hearing.  
1803.Transportation worker identification credential integration 
(a)Integration of security sensitive material permitThe Secretary shall modify the program established under section 70105 of title 46, United States Code, to allow the Secretary to issue a security sensitive material permit to an individual as an integrated component of a transportation security card. 
(b)Machine-readable elementA transportation security card referred to in subsection (a) shall indicate the security sensitive material permit through a machine-readable element in electronic storage on the card.  
(c)Fingerprint locationsThe Secretary shall— 
(1)work with appropriate entities to ensure that fingerprinting locations for individuals applying for a transportation security card have flexible operating hours; and 
(2)permit an individual applying for a transportation security card to utilize a fingerprinting location outside of the individual’s State of residence to the greatest extent practicable. 
1804.Consideration of other background checks 
(a)Individuals holding transportation security cardsAn individual who holds a transportation security card issued under section 70105 of title 46, United States Code, shall be treated as having met the requirements of section 1802(c). 
(b)Reduction in feesThe Secretary shall reduce to the greatest extent practicable, any fees associated with obtaining a security sensitive material permit under section 1802 for any individual referred to in subsection (a). 
1805.Limitation on shippers of security sensitive materialThe Secretary shall prohibit a person from— 
(1)offering a security sensitive material for transportation by motor vehicle in commerce; or 
(2)causing a security sensitive material to be transported by motor vehicle in commerce,unless the motor vehicle operator transporting the security sensitive material holds a valid security sensitive material permit. 
1806.Authority to ensure compliance 
(a)In generalThe Secretary is authorized to ensure compliance with this title. 
(b)Memorandum of understandingThe Secretary may enter into a memorandum of understanding with the Secretary of Transportation to ensure compliance with sections 1802(a), 1805, and 1810.  
1807.Civil penalties 
 (a) Penalty 
 (1)In general A person that violates this title or a regulation or order issued under this title is liable to the United States Government for a civil penalty of at least $250 but not more than $75,000 for each violation.  
 (2)Increased penalties If the Secretary finds that a violation under paragraph (1) results in death, serious illness, or severe injury to any person or substantial destruction of property, the Secretary may increase the amount of the civil penalty for such violation to not more than $100,000.  
 (3)Separate violations A separate violation occurs for each day the violation continues.   
 (b) Hearing Requirement The Secretary may find that a person has violated this title or a regulation or order issued under this title only after notice and an opportunity for a hearing. The Secretary shall impose a penalty under this section by giving the person written notice of the amount of the penalty.  
 (c) Penalty Considerations In determining the amount of a civil penalty under this section, the Secretary shall consider— 
 (1) the nature, circumstances, extent, and gravity of the violation;  
 (2) with respect to the violator, the degree of culpability, any history of prior violations, the ability to pay, and any effect on the ability to continue to do business; and  
 (3) other matters that justice requires.   
 (d) Civil Actions To Collect The Attorney General may bring a civil action in an appropriate district court of the United States to collect a civil penalty under this section and any accrued interest on the civil penalty as calculated in accordance with section 1005 of the Oil Pollution Act of 1990 (33 U.S.C. 2705). In the civil action, the amount and appropriateness of the civil penalty shall not be subject to review. 
(e)CompromiseThe Secretary may compromise the amount of a civil penalty imposed under this section before referral to the Attorney General.  
 (f) Setoff The Government may deduct the amount of a civil penalty imposed or compromised under this section from amounts it owes the person liable for the penalty.  
 (g) Depositing Amounts Collected Amounts collected under this section shall be deposited in the Treasury as miscellaneous receipts.  
1808.Criminal penalties A person that knowingly violates this title or a regulation or order issued under this title shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both; except that the maximum amount of imprisonment shall be 10 years in any case in which the violation results in death or bodily injury to any person.  
1809.Enforcement 
 (a) In general At the request of the Secretary, the Attorney General may bring a civil action in an appropriate district court of the United States to enforce this title or a regulation or order issued under this title. The court may award appropriate relief, including a temporary or permanent injunction, punitive damages, and assessment of civil penalties considering the same penalty amounts and factors as prescribed for the Secretary in an administrative case under section 1807.  
 (b) Imminent security hazards 
 (1)In general If the Secretary has reason to believe that an imminent security hazard exists, the Secretary may bring a civil action in an appropriate district court of the United States— 
 (A) to suspend or restrict the transportation of the security sensitive material responsible for the hazard; or  
 (B) to eliminate or mitigate the hazard.   
 (2)Actions by the Attorney General On request of the Secretary, the Attorney General shall bring an action under paragraph (1).    
1810.Motor vehicle operators registered to operate in Mexico or Canada The Secretary shall prohibit a motor vehicle operator registered to operate in Mexico or Canada from operating a motor vehicle transporting a security sensitive material in commerce in the United States until the operator has undergone a background records check similar to the background records check required for motor vehicle operators licensed in the United States to transport security sensitive materials in commerce. 
1811.Fee authority 
(a)In generalThe Secretary may charge reasonable fees for providing security sensitive material permits and conducting background records checks under this title. 
(b)Fee requirementsThe establishment and collection of fees under this section shall be subject to the following requirements:  
(1)The fees, in the aggregate, shall not exceed the costs incurred by the Department of Homeland Security associated with the program established under this title. 
(2)The Secretary shall charge fees in amounts that are reasonably related to the costs of providing services in connection with the activity or item for which the fee is charged.  
(3)A fee may not be collected except to the extent such fee will be expended— 
(A)to pay for the costs of providing security sensitive material permits and conducting background records checks under this title; 
(B)to pay for the costs of reviewing and adjudicating requests for waivers and appeals of agency decisions with respect to providing security sensitive material permits, performing background record checks, and denying requests for waivers and appeals under this title; and 
(C)to pay for any other costs related to providing security sensitive material permits or performing background record checks under this title. 
(4)Any fee collected shall be available for expenditure only to pay the costs incurred in providing services in connection with the activity or item for which the fee is charged and shall remain available until expended. 
1812.Transition 
(a)Treatment of individuals receiving prior hazardous materials endorsementsAn individual who has obtained a hazardous materials endorsement in accordance with section 1572 of title 49, Code of Federal Regulations, before the date of enactment of this title shall be treated as having met the requirements of section 1802(c). 
(b)Reduction in feesThe Secretary shall reduce, to the great extent practicable, any fees associated with obtaining a security sensitive material permit under this title for any individual referred to in subsection (a).  
1813.Savings clauseNothing in the title shall be construed as affecting the authority of the Secretary of Transportation to regulate hazardous materials under chapter 51 of title 49, United States Code. 
1814.DefinitionsIn this title, the following definitions apply: 
(1)CommerceThe term commerce means trade or transportation in the jurisdiction of the United States— 
(A)between a place in a State and a place outside of the State; or 
(B)that affects trade or transportation between a place in a State and a place outside of the State. 
(2)Hazardous materialThe term hazardous material means a substance or material the Secretary of Transportation designates under section 5103(a) of title 49, United States Code. 
(3)Imminent security hazardThe term imminent security hazard means the existence of a condition relating to security sensitive materials that— 
(A)presents a substantial likelihood of a terrorist attack that would result in death, serious illness, severe personal injury, or substantial endangerment to health, property, or national security; and 
(B)may occur before the reasonably foreseeable completion date of a formal proceeding begun to lessen the risk of that death, illness, injury, or endangerment. 
(4)PersonThe term person, in addition to its meaning under section 1 of title 1, United States Code— 
(A)includes a government, Indian tribe, or authority of a government or tribe offering security sensitive material for transportation in commerce or transporting security sensitive material to further a commercial enterprise; but  
(B)does not include— 
(i)the United States Postal Service; and 
(ii)in section 1807 and 1808, a department, agency, or instrumentality of the Government. 
(5)Security sensitive material The term security sensitive material means a substance or material in quantity and form the Secretary designates under section 1801. 
(6)Security sensitive material permitThe term security sensitive material permit means a permit issued under section 1802. 
(7)Transports; transportationThe term transports or transportation means the movement of property and loading, unloading, or storage incidental to the movement.  . 
102.Conforming amendmentThe table of contents contained in section 1(b) of the Homeland Security Act of 2002 (116 Stat. 2135) is amended by adding at the end the following:  
 
 
Title XVIII—Surface transportation security 
Sec. 1801. Designation of security sensitive material. 
Sec. 1802. Security sensitive material permit. 
Sec. 1803. Transportation worker identification credential integration. 
Sec. 1804. Consideration of other background checks. 
Sec. 1805. Limitation on shippers of security sensitive material. 
Sec. 1806. Authority to ensure compliance. 
Sec. 1807. Civil penalties. 
Sec. 1808. Criminal penalties. 
Sec. 1809. Enforcement. 
Sec. 1810. Motor vehicle operators registered to operate in Mexico or Canada. 
Sec. 1811. Fee authority. 
Sec. 1812. Transition. 
Sec. 1813. Savings clause. 
Sec. 1814. Definitions. .  
IIMiscellaneous Provisions 
201.Task force on highway security 
(a)EstablishmentThe Secretary of Homeland Security shall establish a task force to assess security risks to motor vehicles transporting security sensitive material, including the vulnerabilities of such motor vehicles to hijacking, en route sabotage, theft, and insider threats. 
(b)MembershipThe task force shall be composed of representatives of the Department of Homeland Security, the Department of Transportation, and representatives of appropriate industry officials, including employee organizations. 
(c)ReportNot later than 180 days after the date of enactment of this Act, the task force shall transmit to the Secretary and Congress a report containing the results of the assessment, including proposed solutions for any vulnerabilities identified. 
202.Task force on disqualifying crimes 
(a)EstablishmentThe Secretary of Homeland Security shall establish a task force to review the lists of crimes that disqualify individuals from certain transportation-related employment under current regulations of the Transportation Security Administration and assess whether such lists of crimes are accurate indicators of a terrorism security risk. 
(b)MembershipThe task force shall be composed of representatives of appropriate industries, including representatives of employee organizations, and Federal agencies. 
(c)ReportNot later than 180 days after the date of enactment of this Act, the task force shall transmit to the Secretary and Congress a report containing the results of the review, including recommendations for a common list of disqualifying crimes and the rationale for the inclusion of each crime on the list.  
203.Task force on redundant checks 
(a)EstablishmentThe Secretary of Homeland Security, in consultation with the Attorney General, the Secretary of Defense, and the Secretary of Energy, shall establish a task force to review— 
(1)all Federal Government background check, vetting, and clearance programs; and 
(2)the fees imposed under such programs. 
(b)MembershipThe task force shall be composed of representatives of appropriate Federal agencies. 
(c)GoalThe task force shall focus on the goal of creating a Government-wide system of background checks to reduce redundancy and minimize the costs paid by the individuals subject to such checks. 
(d)ReportNot later than 180 days after the date of enactment of this Act, the task force shall transmit to the Secretary and Congress a report containing its findings. 
 
